DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of US application 16/498,721 filed 9/27/19 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 4/27/22. Claims 1, 3, 7-8, 13 and 17-18 were amended. Claims 1-20 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments to claims 3, 7-8, 13 and 17-18 have addressed the objections as suggested by examiner in the non-final rejection. The objections are therefore withdrawn.
Regarding the rejections under 35 USC 101: Applicant's arguments filed 4/27/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1, 11 and 19, applicant argues that, “at least the limitations of ‘constructing an optical flow based on feature points across the first video frame and the second video frame’ (‘C’) and ‘refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit’ (‘D’) of claim 1 cannot practically be performed in the human mind, for instance, the human mind is clearly not equipped to perform such limitations, such as ‘constructing an optical flow based on feature points’ and ‘solving a quadratic optimization problem constructed based on the optical flow.’” (See at least Page 8 in the Remarks). Applicant further argues that, “it is undoubtedly clear that the claimed invention is not described in the specification as a concept that is performed in the human mind. For example, paragraphs [0043- 0057] of the published PCT specification describes refining of the angular velocity and the second linear velocity based on solving a quadratic optimization problem constructed based on the optical flow, of which is impossible to be performed in the human mind” (See at least Page 8 in the Remarks).
However, this argument is not persuasive because, as discussed in the non-final rejection, the above claim steps are directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping. For example, a human can mentally conceptualize how a series of visual data would fit together into an optical. A human can also mentally solve a quadratic optimization problem or, in a worst case scenario, manually conduct the calculations for such a problem using a pen and paper. Therefore, there is nothing inherent to these particular claim steps that removes them from the Mental Processes grouping; they are simply data processing, which can be performed mentally or manually by a human (Step 2A, Prong one: YES, recites an abstract idea).
Applicant further argues that, “claim 1 recites the additional elements (e.g., at least the above-mentioned limitations (C) and (D)) that amount to significantly more than the abstract idea, which are integrated into a practical application, and more particularly, an improved camera-based localization method and system (e.g., see paragraph [0019] of Applicant's specification)” (See at least Page 8 in the Remarks).
However, as discussed in the non-final rejection, other than reciting the use of a processor, a camera and an inertial measurement unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the processor is described in at least paragraph [0017] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
For at least the above stated reasons, the 101 rejections of claims 1, 11, 19 and their dependents are maintained.

Regarding the rejections under 35 USC 103: Applicant’s arguments filed 4/27/22, with respect to the 103 rejections have been fully considered.
Regarding claims 1, 11 and 19, applicant presents applicant’s arguments with respect to the limitation “refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit”, which applicant refers to as limitation “(D)” for shorthand (See at least Page 13 in the Remarks).
Applicant argues that, “The Examiner has acknowledged that Niesen fails to teach the above- mentioned limitation (D), but has referred to three secondary references for allegedly curing respective features of the above-mentioned limitation (D). In particular, the Examiner has referred to Ell for allegedly teaching refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit, referred to Wu for allegedly teaching refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity, and referred to Zhou for allegedly teaching an optimization problem being constructed based on the optical flow. However, Applicant respectfully submits that the Examiner has dissected the above-mentioned limitation (D) of claim 1 and reconstructed it in piecemeal fashion by picking and choosing from among the prior art references (namely, Niesen, Ell, Wu and Zhou) using the above-mentioned limitation (D) of claim 1 as a template, without proper consideration of whether the above-mentioned limitation (D) recited in claim 1 as a whole is taught by these prior art references” (See at least Pages 14-15 in the Remarks).
In particular, applicant argues, with regard to the Ell et al. (US 20180052006 A1) (“Ell”) reference, that, “the role of the Kalman filter is to provide estimate of current states of the system at a particular time instance, based on previous states, measurements and information of the system. Accordingly, it is improper to, and a person skilled in the art would not, regard such an application of Kalman filtering in Ell for state estimation as refining the angular velocity via solving a quadratic optimization problem” (See at least Page 17 in the Remarks).
However, this argument is not persuasive. In the non-final rejection, Examiner utilized Ell to teach refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values). As stated on at least pages 24-25 of the non-final rejection, both Ell and Niesen et al. (US 10502840 B2) (“Niesen”) in view of Kumar et al. (US 20170212529 A1) (“Kumar”) in further view of Vanderwerf (US 5774832 A) (“Vanderwerf”) teach methods for refining aircraft flight parameters. However, only Ell specifically teaches where the angular velocity measurement of by the aircraft’s IMU may be further refined using a Kalman filter and then used for further calculations.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aircraft parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf to also refine angular velocity using a Kalman filter, as in Ell. Doing so improves safety and accuracy of the system.
Applicant further argues, with respect to the Wu et al. (US 5672872 A) (“Wu”) reference that, “similar to the Examiner's arguments in relation to Ell as explained above, the Examiner has also similarly argued in relation to Wu that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization. For at least the same reasons as explained above in relation to Ell, Applicant respectfully disagrees with the Examiner and submits that it is improper to, and a person skilled in the art would not, regard such Wu's application of Kalman filtering for state estimation as refining the linear velocity via solving a quadratic optimization problem” (See at least Page 18 in the Remarks).
However, this argument is not persuasive, since Wu does teach a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization). As stated on at least pages 25-26 of the non-final rejection, both Wu and Niesen in view of Kumar in further view of Vanderwerf in further view of Ell teach methods for refining aircraft parameters for use in further calculations. However, only Wu explicitly teaches where velocity is input into a Kalman filter in order to refine future velocity measurements.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the parameter measurement system of Niesen in view of Kumar in further view of Vanderwerf in further view of Ell to also utilize velocity as an input to a Kalman filter in order to refine future velocity measurements, as in Wu. Doing so improves safety and accuracy of the parameter measurement system.
Applicant further argues, with respect to the Zhou et al. (US 20170038405 A1) (“Zhou”) reference that, “Zhou fails to teach solving any optimization problem based on the optical flow. In contrast, in the paragraph cited by the Examiner, Zhou simply teaches determining a speed of the UAV based on the pixel velocity determined by the pyramid optical flow method” and that, “Applicant notes that the Examiner has relied on Kalman filtering taught in Ell and Wu for allegedly teaching the refining of angular velocity and the second linear velocity via solving a quadratic optimization problem recited in the above-mentioned limitation (D). However, there is no teaching in Zhou to perform Kalman filtering based on the optical flow, and it can also be understood by a person skilled in the art that doing so would be illogical or inappropriate. Therefore, for the sake of arguments only, for the method/system of Niesen modified in view of Ell and Wu to have Kalman filtering as optimization by the Examiner, Applicant submits that it would not be obvious to further modify such a method/system in view of Zhou to refine the angular velocity and the second linear velocity via Kalman filter (taught in Ell and Wu) based on the optical flow (taught in Zhou) in the manner as alleged by the Examiner without impermissible hindsight for at least the reason that there is no teaching in Zhou to perform Kalman filtering based on the optical flow” (See at least Pages 19-20 in the Remarks). 
This argument is persuasive. In the non-final rejection, examiner argued that Zhou teaches an imaging method for a UAV wherein an optimization problem is constructed based on the optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]). Examiner further argued that it would be obvious to combine Zhou with at least Ell and Wu to teach applicant’s limitation (D), since Zhou, Ell and Wu all teach methods for optimizing aircraft parameter measurements.
However, upon further consideration of Zhou and applicant’s arguments, examiner agrees that, while Zhou does construct an optical flow in [Zhou, 0106], Zhou does not actually construct any sort of optimization problem based on the optical flow. Examiner further agrees that, unlike Ell and Wu, Zhou does not utilize any sort of Kalman filtering. Therefore, Zhou is not in the field of endeavor of constructing a quadratic optimization problem based on an optical flow, let alone a quadratic optimization problem with the particular inputs and outputs taught in Ell and Wu. It therefore would not have been obvious to combine Zhou with Ell, Wu, or any of the other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, the 103 rejections of claims 1, 11 and 19 are withdrawn and claims 1, 11 and 19 are objected to for containing allowable subject matter. An in-depth discussion of the reasons for indicating allowable subject matter, including discussion of references Niesen, Kumar, Vanderwerf, Ell, Wu and Zhou, may be found in the section of this office action titled “Allowable Subject Matter”.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Singapore on 3/29/17. However, applicant’s certified copy of the Singaporean application does not meet the 35 USC 119 (a-d) conditions because the attached Singaporean application does not contain Figs. 2-5 (and description of said figures) which are present in the US application. Therefore, the foreign priority date of 3/29/17 is not granted to applicant’s US application and is understood to only apply to subject matter actually included in the attached Singaporean application filed 3/29/17.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 11 of this application includes a limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  The claim limitations is “an inertial measurement unit configured to measure an angular velocity”.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals that, in paragraph [0004] of applicant’s specification, applicant defines an inertial measurement unit as “an electronic device that measures and reports a body's specific force, angular rate, and sometimes the magnetic field surrounding the body, using a combination of accelerometers and gyroscopes, sometimes also magnetometers” (See at least paragraph [0004] in applicant’s specification). Accelerometers, gyroscopes, and magnetometers are sensors well known in the art for measuring angular velocity. The specification therefore discloses adequate structure for the claimed inertial measurement unit to perform the claimed function of measuring an angular velocity. No 112(b) rejection is given.
If applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of localization via visual inertial odometry using at least one processor, the method comprising: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix corresponding to a first video frame captured by a camera of the unmanned vehicle; 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera based on the first linear velocity, the first rotation matrix, and an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle; 
constructing an optical flow based on feature points across the first video frame and the second video frame; 
refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit; and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and at least one processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the at least one processor is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The method of claim 1, further comprising: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method of claim 2, wherein the nearest key frame of the second video frame is a key frame that shares a largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method of claim 2, wherein the reducing of the drift of the estimated pose comprises: 
calculating initial values of a second rotation matrix and translation vector of the second video frame; 
selecting the nearest key frame of the second video frame; and 
refining the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common features between two frames are all steps that a user could perform mentally. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method of claim 4, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method of claim 4, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method of claim 4, wherein the selecting of the nearest key frame comprises: 
selecting a plurality of key frames with a smallest center distance to the second video frame; and 
selecting a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method of claim 4, wherein the refining of the pose corresponding to the second video frame comprises: 
solving an optimization problem using an inverse compositional Lucas-Kanade algorithm; and 
determining optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method of claim 2, wherein the drift of the estimated pose corresponding to the second video frame is reduced using a height of the unmanned vehicle corresponding to the second video frame.
However, a user may mentally consider the height of a vehicle from the ground when determining how a pose estimate based on visual and inertial data should be corrected. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method of claim 1, wherein the second linear velocity is estimated further based on a linear acceleration of the unmanned vehicle corresponding to the second video frame, the linear acceleration provided by the inertial measurement unit of the unmanned vehicle, wherein the linear acceleration and the angular velocity are assumed to be constant.
However, a user may mentally or manually calculate a linear velocity based on an observed linear acceleration in a situation in which linear acceleration and angular velocity of an aircraft are constant. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites An apparatus for localization via visual inertial odometry, the apparatus comprising: 
a camera configured to capture a first video frame and a second video frame; 
an inertial measurement unit configured to measure an angular velocity of the apparatus corresponding to the second video frame; and 
at least one processor configured to: 
determine a first linear velocity of the apparatus and a first rotation matrix corresponding to the first video frame; 
estimate a second linear velocity of the apparatus corresponding to the second video frame based on the first linear velocity, the first rotation matrix, and the angular velocity; 
construct an optical flow based on feature points across the first video frame and the second video frame; 
refine the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity; and 
estimate a pose of the apparatus corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites an apparatus and therefore satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and at least one processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the at least one processor is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 12, applicant recites The apparatus of claim 11, wherein the at least one processor is further configured to: 
reduce a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The apparatus of claim 12, wherein the nearest key frame of the second video frame is a key frame that shares a largest captured region with the second video frame.
However, a person could mentally determine that two frames of image data contain a largest amount of overlap, and select one of them as being a key frame. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The apparatus of claim 12, wherein, to reduce the drift of the estimated pose, the at least one processor is configured to: 
calculate initial values of a second rotation matrix and translation vector of the second video frame; 
select the nearest key frame of the second video frame; and 
refine the pose corresponding to the second video frame using feature points in a common captured region between the second video frame and the nearest key frame.
However, the above steps of calculating a rotation matrix and translation vector between two frames, selecting a key frame, and refining a pose estimate based on common features between two frames are all steps that a user could perform mentally. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The apparatus of claim 14, wherein the initial value of the second rotation matrix of the second video frame is calculated based on the first rotation matrix of the first video frame.
However, calculating one rotation matrix based off of another rotation matrix is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The apparatus of claim 14, wherein the initial value of the translation vector of the second video frame is calculated based on the refined second linear velocity corresponding to the second video frame.
However, computing a translation vector based on a velocity value is something that a user could do mentally or manually, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 17, applicant recites The apparatus of claim 14, wherein, to select the nearest key frame, the at least one processor is configured to: 
select a plurality of key frames with a smallest center distance to the second video frame; and 
select a key frame of the plurality of key frames with an observation angle that is most similar to that of the second video frame as the nearest key frame.
However, selecting a key frame based on distances and observation angles is something that a user could do mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 18, applicant recites The apparatus of claim 14, wherein, to refine the pose corresponding to the second video frame, the at least one processor is configured to: 
solve an optimization problem using an inverse compositional Lucas-Kanade algorithm; and 
determine optimized values of the second rotation matrix and the translation vector of the second video frame.
However, solving an optimization problem using a Lucas-Kanade algorithm and determining optimized values of a rotation matrix and translation vector are all steps that a user could perform mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 19, applicant recites A non-transitory computer-readable medium storing computer executable code, comprising instructions for: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix corresponding to a first video frame captured by a camera of the unmanned vehicle; 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera based on the first linear velocity, the first rotation matrix, and an angular velocity of the unmanned vehicle corresponding to the second video frame, the angular velocity provided by an inertial measurement unit of the unmanned vehicle; 
constructing an optical flow based on feature points across the first video frame and the second video frame; 
refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit; and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity.
The claim recites a non-transitory computer-readable medium configured to perform a series of steps and is therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claimed invention is directed to the concept of gathering velocity and angular velocity data, gathering image data, calculating and refining the velocity and angular velocity measurements, and estimating a pose of an unmanned vehicle. The limitations pertaining to gathering the velocity, gathering the angular velocity, gathering the image data, estimating the second linear velocity, constructing the optical flow, refining the angular velocity and second linear velocity via quadratic optimization, and estimating a pose based on the gathered and processed data can be performed by a user mentally or manually and fall within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a camera, an inertial measurement unit, and a non-transitory computer-readable medium, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The camera and inertial measurement unit are described in at least paragraph [00111] of applicant’s specification as a general purpose camera and general purpose IMU, respectively. Furthermore, the computer-readable medium is described in at least paragraphs [0017] and [00110] of applicant’s specification as a general purpose computer-readable medium / memory. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers/electronic components does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 20, applicant recites The non-transitory computer-readable medium of claim 19, wherein the computer executable code further comprises instructions for: 
reducing a drift of the estimated pose corresponding to the second video frame using a nearest key frame of the second video frame.
However, a person could mentally consider a number of frames of image data and determine that a pose estimate should be changed. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Allowable Subject Matter
Claims 1-20 are objected to for containing allowable subject matter, but would be allowable if amended in such a way that the 101 rejections discussed in the previous section of this office action were resolved.
The closest prior art of record is Niesen et al. (US 10502840 B2) in view of Kumar et al. (US 20170212529 A1) in further view of Vanderwerf (US 5774832 A) in further view of Ell (US 20180052006 A1) in further view of Wu et al. (US 5672872 A) in further view of Zhou et al. (US 20170038405 A1), hereinafter referred to as Niesen, Kumar, Vanderwerf, Ell, Wu, and Zhou, respectively. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 11 and 19, Niesen discloses A method of localization via visual inertial odometry (See at least Fig. 3 in Niesen: Niesen discloses that positioning module 228 of a mobile platform computes a position of the mobile platform 200 based on the remaining set of pseudorange measurements and visual-inertial odometry (VIO) velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]) using at least one processor (See at least [Niesen, Col 11, line 39-Col 12, line 38]), the method comprising: 
determining a first linear velocity of an unmanned vehicle and a first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. Niesen further discloses that mobile platform 108 may be a device such as a vehicle (manned or unmanned) [See at least Niesen, Col 8, lines 53-67]) corresponding to a first video frame captured by a camera of the unmanned vehicle (See at least Fig. 3 in Niesen: Niesen discloses that, in order to implement step 304, the VIO system 226 may utilize the images 244 generated by camera 204 as well as data provided by one or more of the motion sensors 206 (e.g., accelerometer and gyroscope) to generate VIO velocity measurements 248 [See at least Niesen, Col 8, lines 53-67]); 
estimating a second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera (See at least Fig. 3 in Niesen: Niesen discloses that VIO velocity measurements 248 generated by the VIO system 226 may be a vector of velocities and rotation matrices at each time instant along with estimates of the variances [See at least Niesen, Col 13, lines 15-45]. It will thus be appreciated that velocity values for a second time instant may also be gathered. Niesen further discloses that the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]) based on the first rotation matrix (See at least Fig. 3 in Niesen: Niesen discloses that in the calculations at step 304, the rotation matrices included in the VIO velocity measurements 248 describe the camera 204 orientation at the current time instant with respect to an initial camera reference frame [See at least Niesen, Col 8, lines 53-67]); 
constructing an optical flow based on feature points across the first video frame and the second video frame (See at least Fig. 1 in Niesen: Niesen discloses that the VIO system 116 may apply one or more image processing techniques to the images 120, detect one or more features, match those features across multiple frames to construct an optical flow, and estimate motion of the mobile platform 108 based on the optical flow [See at least Niesen, Col 4, lines 52-67]); and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the second linear velocity (See at least Fig. 3 in Niesen: Niesen discloses that, in a process block 310, the positioning module 228 computes a position of the mobile platform 200 based on pseudorange measurements and the VIO velocity measurements 248 [See at least Niesen, Col 14, lines 1-7]).
Kumar teaches a method for operating an unmanned vehicle equipped with an IMU and cameras (See at least Fig. 12 in Kumar: Kumar teaches that an autonomous micro-aerial vehicle (MAV) 100 may be equipped with a sensor fusion module 110 which receives input from IMU 112 and cameras 122 [See at least Kumar, 0078]) wherein the second linear velocity of the unmanned vehicle corresponding to a second video frame captured by the camera is further based on the first linear velocity (See at least Fig. 12 in Kumar: Kumar teaches that sensor fusion module 110 converts relative measurements, such as those produced by laser scanner 118 and cameras 122, to measurements that depend on augmented states, which are combined using an Unscented Kalman Filter and output to controller 106 to serves as feedback to controller 106 for controlling position, velocity, and acceleration of MAV 100 [See at least Kumar, 0078]. As the controller receives feedback to change the MAV’s linear velocity, it will therefore be appreciated that the feedback value that it receives from the sensors is based on the MAV’s current linear velocity).
 Vanderwerf teaches a method for estimating velocity and position of an aircraft wherein the linear velocity of an aircraft is further based on an angular velocity of the unmanned vehicle provided by an inertial measurement unit of the unmanned vehicle (Vanderwerf teaches that processor 22 of an aircraft, preferably an Intel 80960, uses the accelerations and angular rates from inertial sensors to estimate velocity of the aircraft [Vanderwerf, Col 3, lines 1-9]).
 Ell teaches a method for refining kinematic values of an aerial vehicle where the method further comprises refining the angular velocity via solving a quadratic optimization problem based on the angular velocity provided by the inertial measurement unit where the refined values may be used for further calculations (Ell teaches that a body angular rates module 62 converts the compensated sensor-axis angular rate ωcomp-S to the aircraft (or other vehicle) body-axis and applies the Kalman rate gyroscope scale factor and bias error correction values EK-G to produce compensated and corrected angular rate values ωcomp-B in the body-axis [See at least Ell, 0029]. It will be appreciated, by anyone of ordinary skill in the art, that Kalman filtering is a linear quadratic estimation method, and that refined angular velocity values from the Kalman filter may be used for future calculations in combination with Niesen as opposed to unrefined angular velocity values).
 Wu teaches a method for measuring aircraft parameters further comprising refining the second linear velocity via solving a quadratic optimization problem based on the estimated second linear velocity where the refined values may be used for further calculations (Wu teaches that sensor position and velocity signals and the aircraft position and velocity signals are applied to a transfer alignment filter that includes a Kalman filter, wherein the difference between the sensor position and velocity and the aircraft position and velocity are input to the Kalman filter which can appropriately align the sensor to the navigation reference frame [See at least Wu, Col 3, lines 27-38]. Anyone of ordinary skill in the art will appreciate that this alignment improves future velocity measurements. Furthermore, anyone of ordinary skill in the art will also appreciate that Kalman filtering is linear quadratic estimation, which may be broadly regarded as quadratic optimization).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method further comprising refining the angular velocity and the second linear velocity via solving a quadratic optimization problem constructed based on the optical flow, the estimated second linear velocity, and the angular velocity provided by the inertial measurement unit; and 
estimating a pose of the unmanned vehicle corresponding to the second video frame based on the refined angular velocity and the refined second linear velocity (emphasis added).
In order for any reference to teach the above emphasized limitation, the reference would have to teach where a quadratic optimization problem is constructed based on an optical flow, an angular velocity, and a refined linear velocity. The closest that any reference comes to constructing such an optimization problem is Zhou, since Zhou teaches an imaging method for a UAV where various UAV parameters are calculated based on an optical flow (Zhou teaches that an optical flow-based imaging method may be used to improve calculations of UAV parameters, while compensating for angular velocity, in order to accurately calculate pixel velocity and UAV speed [See at least Zhou, 0106]).
However, this is not the same as constructing a quadratic optimization problem constructed based on the optical flow, let alone constructing a quadratic optimization problem which is additionally based on the estimated second linear velocity and the angular velocity provided by the inertial measurement unit as claimed by applicant. Zhou is therefore not in the field of endeavor of constructing a quadratic optimization problem based on an optical flow, let alone a quadratic optimization problem based on an optical flow that further includes the angular velocity and the refined linear velocity as claimed. It therefore would not have been obvious to combine Zhou with any of the other prior art of record to arrive at the claimed invention.
Conversely, Ell and Wu also come closing to teaching the emphasized limitation, since Ell teaches refining an angular velocity using a Kalman filter (See at least [Ell, 0029]) and Wu teaches refining a linear velocity using a Kalman filter (See at least [Wu, Col 3, lines 27-38]). Kalman filtering may be regarded as a form of quadratic optimization. However, Both Ell and Wu fail to teach or provide any rationale for combining the Kalman filtering with optical flow data to construct any such quadratic optimization problem. In fact, neither references discussed optical flow or even analysis of image data over time. Therefore, Ell and Wu are also not in the field of endeavor of constructing a quadratic optimization problem based on an optical flow and it would not have been obvious to combine Ell and/or Wu with any of the other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1, 11, and 19 contain allowable subject matter.

Regarding claims 2-10, 12-18, and 20, these claims also contain allowable subject matter at least by virtue of their dependence from claims 1, 11 and 19, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                           

/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668